998 So. 2d 1211 (2009)
Jose DE LOS SANTOS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-1511.
District Court of Appeal of Florida, First District.
January 28, 2009.
William Mallory Kent, Jacksonville, for Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
*1212 PER CURIAM.
We determine appellant's conviction for conspiracy to traffic in cocaine was properly scored as a level 9 offense. See Kennedy v. State, 915 So. 2d 269, 270-71 (Fla. 4th DCA 2005). We, therefore, affirm.
WOLF, LEWIS, and ROBERTS, JJ., concur.